Title: From George Washington to James Madison, 30 March 1789
From: Washington, George
To: Madison, James

 

My dear Sir,
Mount Vernon March 30th 1789

I have been favored with your Letter of the 19th by which it appears that a quoram of Congress was hardly to be expected until the beginning of the past week. As this delay must be very irksome to the attending members, and every days continuance of it (before the Government is in operation) will be more sensibly felt, I am resolved, no interruption shall proceed from me that can well be avoided (after notice of the Election is announced); and therefore take the liberty of requesting the favor of you to engage Lodgings for me previous to my arrival. Colo. Humphreys, I presume will be of my party; and Mr Lear who has already lived three years with me as a private Secretary, will accompany, or preceed me in the Stage.
On the subject of lodgings I will frankly declare, I mean to go into none but hired ones. If these cannot be had tolerably convenient (I am not very nice) I would take rooms in the most decent Tavern, till a house can be provided for the more permanent reception of the President. I have already declined a very polite & pressing offer from the Governer, to lodge at his house till a place could be prepared for me; after which should any other of a similar nature be made, there would be no propriety in the acceptance.
But as you are fully acquainted with sentiments on this subject, I shall only add, that as I mean to avoid private families on the one hand, so on another, I am not desirous of being placed early in a Situation for entertaining. Therefore, hired (private) lodging would not only be more agreeable to my own wishes, but, possibly, more consistent with the dictates of sound policy. For, as it is my wish & intention to conform to the public desire and expectation, with respect to the style proper for the Chief Magistrate to live in, it might be well to know (as far as the nature of the case will admit) what these are before he enters upon it.
After all, something may perhaps have been decided upon, with respect to the accommodations of the President, before this letter wd have reached you that may render this application nugatory. If otherwise, I will sum up all my wishes in one word,

and that is to be placed in an independent situation, with the prospect I have alluded to, before me. With strong, and affectionate friendship I am ever Yours

Go: Washington

